Citation Nr: 1135394	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse at the time of his death in May 1975.  

2.  Whether the appellant is eligible for VA benefits as the Veteran's surviving spouse.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  He died in May 1975.  The appellant is seeking recognition as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement of eligibility for VA benefits as the Veteran's surviving spouse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1946, and remained married until his death in May 1975.  

2.  The appellant was not at fault at the time of her separation from the Veteran in approximately 1951.  





CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran at the time of his death for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

In an October 1977 administrative decision, the appellant was denied recognition as the Veteran's surviving spouse, and she was deemed ineligible for dependency and indemnity compensation benefits as a result.  The RO determined that while the Veteran and the appellant were married in 1946, they separated in 1950, and she subsequent cohabited with another man, and bore his children.  The appellant did not appeal this determination, and it subsequently became final.  38 U.S.C.A. § 7105.  

Generally, in order to reopen a claim which has previously and finally been denied by VA, the appellant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the present case, however, the Board notes that according to a death certificate submitted by the appellant, her second husband, who she married in September 1975, subsequently died in August 2007.  

Additionally, subsequent to the prior final October 1977 denial, VA made significant changes to 38 C.F.R. § 3.55, the regulation governing reinstatement of benefits eligibility based upon terminated marital relationships.  The Board finds that such changes are both substantive, and potentially pertinent to the pending claim; therefore, the appellant's claim will be reviewed on a de novo basis, without the requirement that new and material evidence be submitted.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  

Having found that the appellant is entitled to de novo review, the Board may proceed to the merits of the claim.  As previously stated, the appellant seeks recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

The facts in the present case are generally without dispute.  The Veteran and the appellant were married in the Philippines in May 1946.  They subsequently had four children.  In 1951, the appellant ceased cohabiting with the Veteran, moving with their children to live with her parents.  She later reported to VA that the Veteran was physically abusive to her and failed to provide for his family, requiring her to return to her parents' home and seek work.  In approximately 1958, the appellant began to cohabit with another man, G.J., with whom she had six additional children.  

The Veteran died in May 1975, according to his death certificate.  In October 1977, the RO denied her initial application for dependency and indemnity compensation benefits, as noted above, finding she was not the surviving spouse of the Veteran as defined under VA laws and regulations, due to her prolonged cohabitation with another man.  In an October 1982 affidavit, a local parish priest affirmed that he officiated at the marriage ceremony of the appellant and G.J. in September 1975.  A death certificate has been received confirming the death of G.J. in August 2007.  The appellant does not appear to have remarried since that time, according to the record.  

First, the Board finds that although the appellant did cease cohabiting with the Veteran in approximately 1951, the Board is bound to accept her account of the reason for that separation, in the absence of evidence to the contrary; namely, that the appellant was the victim of the Veteran's physical abuse, and she was compelled to seek shelter for herself and her children at her parents' home.  As the record does not contain contrary evidence, VA is bound to accept her statements regarding the basis of her separation from the Veteran.  38 C.F.R. § 3.53(b).  The RO has found the appellant to be partially at fault for the termination of marital cohabitation in 1951 because she subsequently cohabited with another man, bore his children, and held herself out as his wife.  Nevertheless, the Board observes the significant gap in time between the appellant's separation from the Veteran in 1951 and her subsequent cohabitation with another man, and does not find within applicable regulations any requirement that the appellant remain open to any potential reconciliation with the Veteran.  

In Gregory v. Brown, 5 Vet. App. 108, 112-13 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a spouse need only be free of fault at the time of separation if such separation was due to the misconduct of the Veteran.  The Court specifically rejected an interpretation of the "free of fault" requirement as a continuing one, and found that a failure to reconcile, in and of itself, was not an indication of fault on the part of a spouse who ceased cohabitation.  Gregory v. Brown, 5 Vet. App. 108, 112-13 (1993).  Thus, the Board finds the appellant was not at fault for cohabiting with another man in the years after her separation from the Veteran.  In the absence of fault on the part of the appellant at the time she ceased cohabiting with the Veteran, the Board finds that the appellant may be recognized as the Veteran's surviving spouse at the time of his death.  The remainder of her appeal will be considered below.  


ORDER

The appellant is recognized as the surviving spouse of the Veteran at the time of his death for purposes of entitlement to VA death benefits.  




REMAND

As noted above, the Board has found that at the time of the Veteran's death, the appellant was entitled to recognition as his surviving spouse.  Subsequent to the Veteran's death, however, the appellant appears to have entered into a legal marriage with another man, an action which, if valid, may have adversely affected her eligibility for any claimed VA benefits.  38 C.F.R. § 3.50(b) (a surviving spouse means a person who "has not remarried" following the death of the Veteran); but see 38 C.F.R. § 3.55 (providing for reinstatement of eligibility for certain VA benefits for surviving spouses who subsequently remarried).  In denying the appellant recognition as the Veteran's surviving spouse, the RO focused only on her status at time of his death, finding she was partially at fault in her separation from the Veteran.  In the above decision, the Board has found otherwise, and must now consider her present eligibility for various VA benefits as the Veteran's surviving spouse at the time of his death.  

As the RO has not yet considered the validity of the appellant's subsequent remarriage and its affect upon her status as the Veteran's surviving spouse, the Board may not consider this issue in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the intertwined issue of the appellant's current eligibility for VA benefits as the Veteran's surviving spouse is referred to the RO, the agency of original jurisdiction, for initial consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the issue of the appellant's eligibility to VA death and related benefits as the Veteran's surviving spouse.  In so doing, the RO must find that the appellant was the Veteran's surviving spouse at the time of his death on May 5, 1975, and must only consider her continued eligibility for recognition as a surviving spouse following her alleged subsequent marriage to G.J. in September 1975.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


